Citation Nr: 1116562	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with neuralgia of the left lumbosacral plexus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the proceeding is of record.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his lumbosacral strain with neuralgia of the left lumbosacral plexus in May 2008.  During his February 2011 hearing, the Veteran asserted that his low back disability had worsened since his last examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his low back disability.  

Additionally, it appears that the most recent VA treatment records associated with the claims file are dated in June 2009.  Thus, while this case is in remand status, the originating agency should obtain any outstanding records pertaining to treatment of the disability during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's low back disability during the period of this claim, to include any pertinent VA medical records for the period since June 2009.

2. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the severity of his service-connected low back disability and all associated neurological impairment.  All evaluations, studies and tests deemed necessary should be accomplished.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should determine whether there is any neurological impairment due to the Veteran's service-connected low back disability.  If neurological impairment is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected chronic lumbosacral strain, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner should state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete, and whether such paralysis is mild, moderate or severe.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


